DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-19 are pending in the application.

Election/Restriction
This application contains claims directed to the following patentably distinct specie:
Species A:  Figs. 6-7, drawn to a combination structure comprising a base member in the form of a steel beam and an erect member in the form of a pull bar.
Species B:  Figs. 8-9, drawn to a combination structure comprising a base member in the form of a pen clip and an erect member in the form of a decoration.
Species C:  Fig. 10, drawn to a combination structure comprising a base member in the form of a necktie clip and an erect member in the form of a decoration.
Examiner notes that Figs. 1-5 and 11 appear to be generic to the above-listed species.
The species are independent or distinct because of the mutually-exclusive characteristics discussed above. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply:  
(A)    Separate classification thereof:  This shows that each invention has
attained recognition in the art as a separate subject for inventive effort, and also a
separate field of search. Patents need not be cited to show separate classification.
(B)    A separate status in the art when they are classifiable together: Even
though they are classified together, each invention can be shown to have formed a
separate subject for inventive effort when the examiner can show a recognition of
separate inventive effort by inventors. Separate status in the art may be shown by
citing patents which are evidence of such separate status, and also of a separate field
of search.
(C)    A different field of search: Where it is necessary to search for one of the
inventions in a manner that is not likely to result in finding art pertinent to the other
invention(s) (e.g., searching different classes /subclasses or electronic resources, or
employing different search queries, a different field of search is shown, even though
the two are classified together. The indicated different field of search must in fact be
pertinent to the type of subject matter covered by the claims. Patents need not be
cited to show different fields of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Yen Jung Sung (Reg. No. 62,634) on 28 March 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678